UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07239 Name of Registrant: Vanguard Horizon Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2012 – March 31, 2013 Item 1: Reports to Shareholders Semiannual Report | March 31, 2013 Vanguard Strategic Equity Fund > For the six months ended March 31, 2013, Vanguard Strategic Equity Fund returned about 18%. > The fund outpaced its benchmark and peer-group funds. > The strong performance was largely a result of stock selection in the consumer discretionary, industrial, and energy sectors. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 9 Performance Summary. 10 Financial Statements. 11 About Your Fund’s Expenses. 24 Trustees Approve Advisory Arrangement. 26 Glossary. 27 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended March 31, 2013 Total Returns Vanguard Strategic Equity Fund 18.01% MSCI US Small + Mid Cap 2200 Index 16.33 Mid-Cap Core Funds Average 15.76 Mid-Cap Core Funds Average: Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance September 30, 2012, Through March 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Strategic Equity Fund $21.02 $24.40 $0.350 $0.000 1 Chairman’s Letter De ar S har e h ol d e r , During the six months ended March 31, 2013, investors’ anxieties about corporate profits, the fiscal U.S. deficit, and fresh troubles in Europe gave way to greater optimism about the strength of the U.S. economy, especially with regard to the labor and housing markets. T h e i mp r oveme n t in m ar ket se n t i me n t le d to a s hi ft a w ay f r om s a fe r a ssets tow ard ri sk i e r in vestme n ts offe ring pote n t ia ll y high e r r et urn s, a t r e nd t ha t f a vo r e d sm a ll- and m id -c a p i t a l i z a t i o n stocks mo r e t han t h e ir l arg e-c a p co un te r p ar ts. Vanguard St ra te gi c E qui t y Fund r et urn e d 1 1 % fo r t h e s i x mo n t h s e nd e d Mar c h 31
